Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SELECT*ANNUITY II AN INDIVIDUAL DEFERRED VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account Supplement Dated September 20, 2007, to your Prospectus Dated August 8, 1997 This supplement updates and amends certain information contained in your prospectus dated August 8, 1997. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO THE COMPANYS EXCESSIVE TRADING POLICY Effective October 16, 2007, the Companys Excessive Trading Policy will change and the Limits on Frequent or Disruptive Transfers section added by supplement dated February 2, 2007, to the Transfers section on page 29 of your Contract prospectus will be replaced with the following: Limits on Frequent or Disruptive Transfers The Contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of an Investment Fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the Investment Funds ability to provide maximum investment return to all Contract Owners. This in turn can have an adverse effect on Investment Fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the Contract. Excessive Trading Policy. The Company and the other members of the ING family of companies that provide multi-Investment Fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various Investment Fund families that make their Investment Funds available through the Companys products to restrict excessive Investment Fund trading activity and to ensure compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended (the 1940 Act). The Company actively monitors Investment Fund transfer and reallocation activity within the Companys variable insurance products to identify violations of the Companys Excessive Trading Policy. The Companys Excessive Trading Policy is violated if Investment Fund transfer and reallocation activity: Meets or exceeds the Companys current definition of Excessive Trading, as defined below; or Is determined, in the Companys sole discretion, to be disruptive or not in the best interests of other owners of the Companys variable insurance and retirement products. Page 1 of 7 September 2007 The Company currently define Excessive Trading as: More than one purchase and sale of the same Investment Fund (including money market Investment Funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same Investment Fund is referred to as a round-trip). This means two or more round-trips involving the same Investment Fund within a 60 calendar day period would meet the Companys definition of Excessive Trading; or Six round-trips involving the same Investment Fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-Investment Fund transfers (for example, new purchase payments and withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; Purchases and sales of Investment Fund shares in the amount of $5,000 or less; Purchases and sales of Investment Funds that affirmatively permit short-term trading in their Investment Fund shares, and movement between such Investment Funds and a money market Investment Fund; and Transactions initiated by the Company, another member of the ING family of companies or an Investment Fund. If the Company determines that an individual or entity has made a purchase of an Investment Fund within 60 days of a prior round-trip involving the same Investment Fund, the Company will send them a letter (once per year) warning that another sale of that same Investment Fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate Investment Fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that the Company may make available from time to time (Electronic Trading Privileges). Likewise, if the Company determine that an individual or entity has made five round-trips involving the same Investment Fund within a rolling twelve month period, the Company will send them a letter warning that another purchase and sale of that same Investment Fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges.
